                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:11-CR-371-FDW-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )        ORDER
                                                       )
 JOHN STACKS,                                          )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the government’s “Motion To Seal

Exhibit 1 To Response To Motion Seeking Release” (Document No. 73) filed October 21, 2020.

In accordance with the Local Rules, the Court has considered the Motion to Seal, the public’s

interest in access to the affected materials, and alternatives to sealing. The Court determines that

no less restrictive means other than sealing is sufficient inasmuch as the government’s Exhibit 1

to Response to Defendant’s Motion Seeking Compassionate Release contains sensitive and private

information that is inappropriate for public access, including medical information. Having

carefully considered the motion and the record, and for good cause, the undersigned will grant the

motion.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Exhibit 1 To

Response To Motion Seeking Release” (Document No. 73) is GRANTED, and Exhibit 1

(Document No. 72) is sealed until further Order of this Court.

                                           Signed: October 23, 2020




      Case 3:11-cr-00371-FDW-DCK Document 74 Filed 10/23/20 Page 1 of 1
